        Case: 3:20-cv-00083-jdp Document #: 1 Filed: 01/27/20 Page 1 of 5
                                                                                                tfr)
                DOG NO
             RE GD IF IL ED
                                  ATTACHMENT 1
       2020 JA'0 27 PH 12: 03
            rEtER         'Th
       CLEF;K LIS rf:1 kj,l'irCOMPLAINT FORM
             WO 0.F C;
                      (for filers who are prisoners without lawyers)

                    IN THE UNITED STATES DISTRICT COURT
            FOR THE               DISTRICT OF


(Full name of plaintiff(s))

Robert eirre K itdri


       VS                                                  Case Number:
                                                            20        C V 083 _OP
(Full name of defendant(s))
                                                           (to be supplied by clerk of court)
\A ekvfm\I Covered46g 7Ns-F.
rt otrum1Y1O0d S-Freeel
                      -

Vkthc (4\6 1J0-7„ S,'”'4,
(\o\krri e NT\ E. in)04 NS 'FOS r
A.     PARTIES

       1.      Plaintiff is a citizen of             c,4<52.4"           , and is located at
        Vicilailplik F CD r rc Chit                                      r)11/
        ate, 6, rtAinnlenklad 31-
        Wookpv                  .5 5%3
                                      (Address of prison or jail)

       (If more than one plaintiff is filing, use another piece of paper).



                                  Attachment One (Complaint) — 1
              Case: 3:20-cv-00083-jdp Document #: 1 Filed: 01/27/20 Page 2 of 5




             2.     Defendant _er c:\,0             °St C
                                                                                     (Name)

                                                      W
      is (if a person or private corporation) a citizen of
                                                                             (State, if known)
      and (if a person) resides at        L114 i(NexciA)
                                                                           (Address, if known)
      and (if the defendant harmed you while doing the defendant's job)
                                                              I        „

      worked for                  p CNN      Co     rectt bNA           1._1\SSe\- cir tAtten,
                                                       (Employer's name and address, if known)

             (If you need to list more defendants, use another piece of paper.)

      B.     STATEMENT OF CLAIM

             On the space provided on the following pages, tell:
                   Who violated your rights;
                   What each defendant did;
                   When they did it;
                   Where it happened; and
                   Why they did it, if you know.

                        ?pc(                      c                               W(Aft4e0
  `c &lox Fezhe
      .R€ Pc( 6 col-IY/C-- ic3      6r-0. a           (Ycx N)
   0.Acc,(R4ci7c)Frri,07(Z,-;LAIAJA'Scm •)) 0\gc\ 9LA-t ny
  -1A0,me NAA iN%An\zet-64\70 ft -511 +1c)et sey)-irke,:m +ke?
   re Puzed Kel,Onmy(Fror-rlitNa Por(9
 Oerkey drd ofv(ioR-s,o3-19)v
     (wcz) Property
 Or tuti4                    rcron746 showc c4 T -5+21/ haVe. some)
my   aid record5), 5how_i: hoiwhyv- /104 -friricSe 44€444S ?vr(eJ3c\&ysii
                                       Attachment One (Complaint) —2
      Case: 3:20-cv-00083-jdp Document #: 1 Filed: 01/27/20 Page 3 of 5




        41,cp A4 Vie _a. copy op -the Porn?)
+4 4, I--            P                       c (kir              Prope4


6-4- 6 e1       *
          G.ret) (See{ pyc Nrne_rd (9rvicer'fr
             )d /J ‘(..becjeYn,15€ r 03) Aolt.


ref ke.s74e d          y    (yid     60/x it:,
( 71,44 sfrffirbt, co nci fc.c uç4r4 Li: Sib
            alo, 4 erci 4 es6, en( re-) DA 2-1-2414
Tice tesels i24u fV4 0 /171.570/e, ,AP-Per 57`47-ia
      (19Stre) P,er a gek) A-ou rt5 ad 3v€ jncor-
- intif/eil 709 C427/740) di- -24102 (Sle )b19172-
 s.         f                       /ft tv-foit 4,d* stectt e s Cc
ifoer ---0/V17")         4-124 Sg,--FE) TA) dqty lefoid
   te iteR ,t,2/ )r cinAy.
                3-17111 450 ex.t:scemlej--c[cor-nce..): )

(v -it/ 414 -ri se            cra,t       ,e9Vcr -vhc
 4-kfri) at r- deo er,-/if #4-c bfree ra 2 cis‘ try ckte




                           Attachment One (Complaint) —3
   Case: 3:20-cv-00083-jdp Document #: 1 Filed: 01/27/20 Page 4 of 5




   JURISDICTION


         I am suing for a violation of federal law under 28 U.S.C. § 1331.
                              OR

         I am suing under state law. The state citizenship of the plaintiff(s) is (are)
         different from the state citizenship of every defendant, and the amount of
         money at stake in this case (not counting interest and costs) is


   RELIEF WANTED

   Describe what you want the court to do if you win your lawsuit. Examples may
   include an award of money or an order telling defendants to do something or
   stop doing something.

  -XI    /27/i 51-- 4    k        p a a ac r- toy tYle 14- -Phil-
r tvenr c7vcd 171, +kJ s 4-1meT dcw)


  Pea() cfri,),,(rivD,r-c), toef e,, vier.
     B           e Cc1iY, exit/74;414e.
-fen, ij ;Yore Inc sls.tvelZeor'smay Att.e_jka,.1
Vre Sr   P frit tp




                           Attachment One (Complaint) —4
       Case: 3:20-cv-00083-jdp Document #: 1 Filed: 01/27/20 Page 5 of 5




E.     JURY DEMAND



             Jury Demand - I want a jury to hear my case
                             OR


       61    Court Trial - I want a judge to hear my case



             Dated this    a      day of S.   ) 4 &14A9              20r_.

                    Respectfully Submitted,



                   2      c-gl- tr—AC7
                   2,21/ er7
                    Signature of Plaintiff

                              7KES
                    Plaintiff's Prisoner ID Number



                      eelablar-b1/1/           CerreClfri-ON0,1 ZAA59-3 +irk_
                     3 it, I.przifilinaNC1-'3:i-rt-ce--1-
                      itc, Le, trA6 zitr                    ger 3
                    (Mailing Address of Plaintiff)

                    (If more than one plaintiff, use another piece of paper).

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FILING FEE

;71]   I DO request that I be allowed to file this complaint without paying the filing
       fee. I have completed a request to proceed in the district court without
       prepaying the fee and attached it to the complaint.

       I DO NOT request that I be allowed to file this complaint without prepaying the
       filing fee under 28 U.S.C. §1915, and I have included the full filing fee with this
       complaint.




                               Attachment One (Complaint) —5
